DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Drawing objections, filed 09/16/2022, with respect to drawing objections have been fully considered and are persuasive pursuant amendment.  The objection of drawings must show every feature of the invention specified in claims has been withdrawn. 
Applicant’s arguments, see specification objection, filed 09/16/2022 with respect to the specification have been fully considered and are persuasive pursuant amendments.  The previous objections of the specification has been withdrawn. 
Applicant’s arguments, see Indefiniteness rejections, filed 09/16/2022 with respect to the claim rejections regarding “lower tier heat exchanger”, and “upper tier heat exchanger” have been fully considered and are persuasive pursuant amendments to the specification.  The previous rejection  has been withdrawn. 
Applicant’s arguments, see Indefiniteness rejections, filed 09/16/2022 with respect to the claim rejections regarding “lower tier of the cooling system”, “upper tier of the cooling system”, “perpendicular to the cooling air flow”, “outside the supply of cooling air flow”, and “don’t mutually overlap” have been fully considered and are persuasive pursuant amendments to the claims.  The previous rejection  has been withdrawn. 
Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive. In regards to applicant’s arguments, see indefiniteness rejection page 13, regarding “pressure-sealed reservoir tank”, the addition of “configured to…” does not clarify the indefiniteness of the claim. The term “pressure-sealed” is still not defined by the claims.
Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive. In regards to Applicant’s arguments on page 15 regarding the prior art rejection, Applicant asserts that Zhao does not teach the limitations pertaining to a tank space.  However,  Zhao teaches a tank space (Annotated Fig. 2, tank space) and reservoir (Annotated Fig. 2, tank 401 is above the lower tier heat exchangers) is above the lower tier heat exchangers (Annotated Fig. 2, 101 water cooling body located in the lower tier), the tank space oriented laterally to the upper tier heat exchanger (Annotated Fig. 2, 305 outlet pipe is part of 302 gas cooling enclosure and the two parts make up a heat exchanger located in the upper tier, Annotated Fig. 1 shows tank space positioned laterally from 305); wherein the pressurized sealed type reservoir tank is disposed in the tank space (Annotated Fig. 1, 401 rectangular tank is situated in the tank space) and does not extend above the upper tier heat exchanger (Fig. 1, 401 rectangular tank does not extend above 305 outlet pipe which is part of 302 gas cooling enclosure).
The Applicant further argues that Zhao does not disclose an upper tier heat exchanger disposed entirely above a plane X defined by a bottom section of a stepped concave part of the frame.  However Zhao is not relied on to teach these limitations and the limitations are disclosed by Skeel and Tehara in the subsequent rejection below.  
The Applicant argues that Tehara does not disclose that the tank space is “partially defined by a stepped concave part of the frame”, and that the stepped concave part include “a bottom section and a side section that intersects the bottom section”.  However, Tehara does teach “partially defined by a stepped concave part of the frame”, and that the stepped concave part include “a bottom section and a side section that intersects the bottom section” as seen in the rejection below.  The Applicant argues that because Tehara  is not relied upon that the bottom surface is disposed between any upper tier heat exchanger and the radiator, and thus the limitations “partially defined by a stepped concave part of the frame”, and that the stepped concave part include “a bottom section and a side section that intersects the bottom section” are not taught, as Tehara does not teach any upper tier heat exchanger or radiator.  
However, Tehara  is not relied on to teach the bottom surface not being disposed between any upper tier heat exchanger and the radiator.  Skeel, teaches a Plane X (see Skeel Annotated Fig. 2, and rejection below), Zhao modifies Skeel so the tank space does not extend above the upper tier heat exchanger and is adjacent to the upper tier heat exchanger(see Zhao Annotated Figs. 1-2, and rejection below), modifying Skeel as modified by Zhao, teaches the bottom surface not being disposed between any upper tier heat exchanger and the radiator. 
Specification
The amendments to the specification submitted 09/16/2022 fail to comply with 37 CFR 1.52(a)(v).  The specification is not presented  in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition.

Claim Objections
Claims 2-10 are objected to because of the following informalities:  
The claims are not presented  in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition according to 37 CFR 1.52(a)(v).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 line 19, recites “the bottom section defining a plane X”, it is unclear how the bottom section defines a plane x.  Also, planes are a flat surface of two dimensions.  Currently the plane extends horizontally and the other direction is not defined.  Since the metes and bounds of the claim cannot be ascertained the claim is indefinite.  The limitation will be interpreted as the plane extends horizontally from first side to second side and from the front of the frame to the back of the frame.
Claim 8 line 13 recites the term “pressure-sealed reservoir tank”.  The term “pressure-sealed” is not defined by the claim.  The claim only recites what the “pressure-sealed reservoir tank” is configured to do.  Since the metes and bounds cannot be ascertained, the claim is indefinite.  For examination purposes, the limitation has been interpreted as a reservoir tank capable of pressure adjustment.  
Claim 3, 5, 9 recites, “wherein the lower tier heat exchangers further include an oil cooler”.  It is unclear if an oil cooler is in addition to the lower tier heat exchangers or is one of the lower tier heat exchangers. For examination purposes the limitation will be interpreted as an oil cooler being one of the lower tier heat exchangers.
Claim 4, 6, 7 recite “the frame member”.  There is insufficient antecedent basis for this limitation in the claim and it is not clear if the “frame member” is the same structure as the “frame”.  for examination purposes frame member will be interpreted as the frame.
Remaining claims are indefinite as they are dependent on indefinite claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Skeel et al. (US Patent No. 6129056, hereafter Skeel: previously cited), in view of Fukami et al. (US Patent No. 4556171, hereafter Fukami: previously cited), in further view of Zhao (CN 104879186: previously cited), in further view of Tehara (JP 2014114763: previously cited), and in further view of Smith (US 5680833: previously cited). 
Regarding claim 8, Skeel teaches a cooling system (Fig. 2) for construction equipment (Fig. 1, work vehicle 10), the cooling system comprising: 
A plurality of heat exchangers disposed in a frame (Fig. 2, air cooler 46, fuel cooler 50, radiator 40), the heat exchangers comprising:
A plurality of lower tier heat exchangers of the plurality of heat exchangers forming a lower tier of the cooling system, wherein the lower tier heat exchangers include a radiator (Annotated Fig. 2, radiator 40 is located in the lower tier, as is fuel cooler 50); 
an upper tier heat exchanger (Annotated Fig. 2, air cooler 46) that is disposed above the lower tier (Annotated Fig. 2, air cooler 46 is located in the upper tier which is above the lower tier) heat exchangers forming an upper tier of the cooling system (Annotated Fig. 2, upper tier); 
a cooling fan that supplies cooling air flow to the lower tier heat exchangers and the upper tier heat exchangers (Fig. 2, fan 52, col 4 line 20-25, draws ambient air through all the coolers 40-50), wherein an upper tier horizontal width of the upper tier heat exchanger is shorter than a lower tier horizontal width of the lower tier heat exchangers (Annotated Fig. 2, the horizontal width of air cooler 46 is shorter than that of fuel cooler 50 and radiator 40);

    PNG
    media_image1.png
    454
    585
    media_image1.png
    Greyscale

Skeel, Annotated Figure 2
Wherein the lower tier heat exchangers are disposed entirely below plane X, and the upper tier heat exchanger is disposed entirely above plane X (Annotated Fig 2, air cooler 46 does not extend into the lower tier, and radiator 40 and fuel cooler 50 are located entirely in the lower tier).
Skeel fails to specifically teach a reservoir tank is connected in parallel with the radiator in a cooling water system between an engine and a water pump.
However, Fukami et al. teaches a reservoir tank (Fig. 6, 8 heat accumulating water tank) connected in parallel with the radiator in a cooling water circulation system (Annotated Fig. 6, radiator, col 11 line 66-68, “thus the heat accumulating water tank and the radiator are connected in parallel”) between an engine and a water pump (Annotated Fig. 6, 8 heat accumulating water tank and radiator are connected between the connection of 1 engine and 4 water pump).  

    PNG
    media_image2.png
    440
    430
    media_image2.png
    Greyscale

Fukami, Annotated Figure 61
Therefore it would have been obvious to one of ordinary skill, before the time the invention was filed, to modify Skeel’s cooling system to have the radiator connected in parallel with the reservoir tank in between the engine and water pump in view of Fukami,  so that when cooling water temperature is high the cooling water can be circulated to the radiator but when the cooling water is low the cooling water, the cooling water from the pressurized sealed type reservoir tank can be used to cool the engine in an efficient manner without low temperature cooling water having to go through the radiator.
Skeel as modified above, fails to specifically teach wherein a tank space and reservoir is above each of the lower tier heat exchangers, the tank space oriented laterally to the upper tier heat exchanger; and the tank disposed in the tank space and does not extend above the upper tier heat exchanger.
However, Zhao teaches a tank space (Annotated Fig. 2, tank space) and reservoir (Annotated Fig. 2, tank 401 is above the lower tier heat exchangers) is above the lower tier heat exchangers (Annotated Fig. 2, 101 water cooling body located in the lower tier), the tank space oriented laterally to the upper tier heat exchanger (Annotated Fig. 2, 305 outlet pipe is part of 302 gas cooling enclosure and the two parts make up a heat exchanger located in the upper tier, Annotated Fig. 1 shows tank space positioned laterally from 305); wherein the pressurized sealed type reservoir tank is disposed in the tank space (Annotated Fig. 1, 401 rectangular tank is situated in the tank space) and does not extend above the upper tier heat exchanger (Fig. 1, 401 rectangular tank does not extend above 305 outlet pipe which is part of 302 gas cooling enclosure).

    PNG
    media_image3.png
    690
    494
    media_image3.png
    Greyscale

Zhao Annotated Figure 2

    PNG
    media_image4.png
    635
    551
    media_image4.png
    Greyscale

Zhao Annotated Figure 1
Therefore, it would have been obvious to one of ordinary skill, before the time the invention was filed, to modify Skeel’s cooling system to define a tank space above the lower tier heat exchangers, laterally to the upper tier heat exchangers, and wherein the tank disposed in the tank space does not extend above the upper tier, as taught by Zhao, in order to prevent bubbles from entering the radiator, and so the water tank does not cause containment issues due to its size while also not interfering with the heat exchanger located in the upper tier.
Skeel as modified above, does not specifically teach a pressure-sealed reservoir tank, wherein the pressure-sealed reservoir tank is configured to store a liquid phase and a gas phase, and is further configured to adjust a storage volume of the liquid phase based on a volume change and a temperature change of the liquid phase.
However, Smith teaches a pressure-sealed reservoir tank (Fig. 1, bottle 10, has a pressure cap 72, the bottle 10 is used to hold coolant), wherein the pressure-sealed reservoir tank is configured to store a liquid phase and a gas phase (Fig. 1, bottle 10 comprises of degasser chamber 12, indicating that bottle 10 is configured to store a liquid phase and a gas phase), and is further configured to adjust a storage volume of the liquid phase based on a volume change and a temperature change of the liquid phase (Fig. 1, col 4 line 4-40, overflow chamber 14 indicates that the volume of liquid within the reservoir tank can be adjusted based on volume of the liquid, the reservoir tank includes a pressure cap 72 that responds to changes, pressure can change due to increased temperature of gas and liquid stored in the reservoir tank and the reservoir tank will adjust the volume of the liquid in the reservoir tank for temperature rises as well).
Therefore, in view of Smith, it would have been obvious to one of ordinary skill in the art to modify Skeel as modified above’s reservoir tank with a pressure-sealed reservoir tank wherein the pressure-sealed reservoir tank is configured to store a liquid phase and a gas phase, and is further configured to adjust a storage volume of the liquid phase based on a volume change and a temperature change of the liquid phase so that the engine can run at desirable higher temperatures without boiling the coolant (col 4, line 5-10).
Therefore, in view of Smith, it would have been obvious to one of ordinary skill in the art to modify Skeel as modified above’s reservoir tank with a pressure-sealed reservoir tank so that the engine can run at desirable higher temperatures without boiling the coolant (col 4, line 5-10).
Skeel as modified above, fails to teach the tank space disposed radially outward, the tank space partially defined by a stepped concave part of the frame, the stepped concave part including a bottom section and a side section that intersects the bottom section, the bottom section defining a plane x oriented to extend horizontally from a first side of the frame member to a second side of the frame member, the first side of the frame member disposed below the reservoir the second side of the frame member disposed opposite to the first side, the reservoir tank disposed above the bottom section.
However, Tehara teaches the tank space disposed radially outward (Tehara Fig. 4, the tank 12 extends outwards from the shroud 11), the tank space partially defined by a stepped concave part of the frame (Fig. 6, the reservoir chamber 13 sits in a stepped concave area of shroud 11), the stepped concave part including a bottom section (Fig. 6, bottom surface 41) and a side section that intersects the bottom section (Fig. 6, side surface 42 intersects the bottom surface 41), the bottom section defining a plane x (Tehara Annotated Fig. 5, the bottom surface 41 defines a plane x) oriented to extend horizontally from a first side of the frame member to a second side of the frame member (Tehara Annotated Fig. 5, plane x extends from first side of shroud 11 to the second side), the first side of the frame member disposed below the reservoir tank (Tehara Annotated Fig. 5, first side is disposed below plane x) the second side of the frame member disposed opposite to the first side (Tehara Annotated Fig. 5, the second side is opposite the first side), the reservoir tank disposed above the bottom section (Fig. 6, tank 12 rests above bottom section 41).

    PNG
    media_image5.png
    288
    373
    media_image5.png
    Greyscale

Tehara Annotated Figure 5
Therefore, in view of Tehara’s teaching, it would have been obvious to one of ordinary skill in the art, before the time the invention was filed, to modify the tank space to be disposed radially outward, the tank space partially defined by a stepped concave part of the frame, the stepped concave part including a bottom section and a side section that intersects the bottom section, the bottom section defining a plane x oriented to extend horizontally from a first side of the frame member to a second side of the frame member, the first side of the frame member disposed below the reservoir the second side of the frame member disposed opposite to the first side, the reservoir tank disposed above the bottom section in order to keep the pressurized sealed type reservoir tank away from the heat exchangers, reducing the thermal effects of the heat generated by the heat exchangers on the pressurized sealed type reservoir tank, and to prevent the pressurized sealed type reservoir tank from blocking the cooling air flow.
Skeel as modified above teaches the bottom section disposed between the upper tier heat exchanger and the radiator (Skeel as modified has the tank space above the lower tier heat exchangers, plane x is used to demarcate the upper tier and lower tier, Skeel as modified has lower tier heat exchangers located entirely in the lower tier and upper tier heat exchanger entirely in the upper tier, as such, the bottom section that defines plane x is between the upper tier heat exchanger and the radiator), wherein the pressure-sealed reservoir tank is disposed in the tank space above the radiator and does not extend above the upper tier heat exchanger (Tehara Annotated Fig. 5, shows tank chamber 13 located in the upper right hand corner of the fan shroud 11, Skeel Annotated Fig. 2, shows the radiator 40 located below the upper right hand corner of cooling system frame 26).
Regarding claim 2, Skeel as modified above, teaches the cooling system for construction equipment of claim 8, Skeel further teaches wherein the lower tier heat exchangers are arranged side-by-side (Skeel Annotated Fig. 2, fan 52, fuel cooler 50, radiator 40, col 4 line 20-25, side-by-side is defined as “close together”, “next to each other” by dictionary.com. fuel cooler 50 and radiator 40 are close together, the radiator and fuel cooler do not overlap)
Regarding claim 3, Skeel as modified above, teaches the cooling system for construction equipment of claim 8, Skeel further teaches wherein the lower tier heat exchangers further include an oil cooler (Annotated Fig. 2, fuel cooler 50, radiator 40, are located in the lower tier), wherein the upper tier heat exchanger is an intercooler (Skeel Annotated Fig. 2, air cooler 46 is located in the upper tier, an intercooler is a mechanical device used to cool a gas after compression, col 1 line 16-18, an air cooler is for cooling intake that has been compressed by a turbocharger).
Regarding claim 4, Skeel as modified above, teaches the cooling system for construction equipment of claim 8, a fan shroud mounted on the frame member (Skeel col 3 line 48-58, a fan shroud is mounted on the rear wall 28 which is part of the cooling system frame 26) and surrounding the cooling fan (Skeel col 3 line 55), wherein the tank space is further defined at an upper side corner of the frame member (Tehara Fig. 5, reserve tank chamber 13 is located in the upper side corner of the frame) and fan shroud by the stepped concave part (Tehara Fig. 5, reserve tank chamber 13 is stepped and concave, fan shroud 11) that is above the lower tier heat exchangers and adjacent to the upper tier heat exchanger (Tehara Annotated Fig. 5, reserve tank chamber 13 is located in the upper tier above the lower tier, which would place it adjacent to the upper tier heat exchanger, adjacent is defined by Merriam-Webster as close or near), wherein the cooling fan is connected to the frame member (Skeel col 3 line 48-54).	
Regarding claim 5, Skeel as modified above, teaches the cooling system for construction equipment of claim 2, Skeel further teaches wherein the lower tier heat exchangers further include an oil cooler (Skeel Annotated Fig. 2, fuel cooler 50 and radiator 40 are located in the lower tier) and the upper tier heat exchanger is an inter-cooler (Skeel Annotated Fig. 2, air cooler 46 is located in the upper tier).
Regarding claim 6, Skeel as modified above, teaches the cooling system for construction equipment of claim 2, comprising; a fan shroud mounted on the frame member and surrounding the cooling fan (Skeel col 3 line 48-58, a fan shroud is mounted on the rear wall 28 which is part of the cooling system frame 26), wherein the tank space is defined at an upper side corner of the frame member and fan shroud (Tehara Fig. 5, reserve tank chamber 13 is located on the upper side of frame, col 3 line 53-56 fan shroud) by the stepped concave part (Tehara Fig. 5, reserve tank chamber 13 is stepped and concave) that is above the lower tier heat exchangers and adjacent to the upper tier heat exchanger (Tehara Annotated Fig. 5, reserve tank chamber 13 is located in the upper tier above the lower tier, which would place it adjacent to the upper tier heat exchanger, adjacent is defined by Merriam-Webster as close or near), wherein the cooling fan is connected to the frame member (Skeel col 3 line 48-54).
Regarding claim 7, Skeel as modified above, teaches the cooling system for construction equipment of claim 9, further comprising; a fan shroud mounted on the frame member and surrounding the cooling fan (Skeel col 3 line 48-58, a fan shroud is mounted on the rear wall 28 which is part of the cooling system frame 26), wherein the tank space is defined at an upper side corner of the frame member and fan shroud by a stepped concave part (Tehara Fig. 5, reserve tank chamber 13 is located on the upper side of frame, col 3 line 53-56 fan shroud) by a stepped concave part (Tehara Fig. 5, reserve tank chamber 13 is stepped and concave) that is above the lower tier heat exchangers and adjacent to the upper tier heat exchanger (Tehara Annotated Fig. 5, reserve tank chamber 13 is located in the upper tier above the lower tier, which would place it adjacent to the upper tier heat exchanger, adjacent is defined by Merriam-Webster as close or near), wherein the cooling fan is connected to the frame member (Skeel col 3 line 48-54).
Regarding claim 9, Skeel as modified above, teaches the cooling system for construction equipment of claim 8, Skeel further teaches wherein the lower tier heat exchangers further include an oil cooler(Annotated Fig. 2 of Skeel above, fuel cooler 50, radiator 40, are located in the lower tier), the oil cooler disposed above the radiator (Annotated Fig. 2 of Skeel above, fuel cooler 50 is located above radiator 40).
Regarding claim 10, Skeel as modified above, teaches the cooling system for construction equipment of claim 8, wherein the pressure-sealed reservoir tank comprises: a reservoir tank having a water pouring mouth (Smith Figure 5, neck 50, an opening in a tank would be capable of pouring water), and a tank cap coupled to the reservoir tank to block the water pouring mouth (Smith Fig. 5, pressure cap 72), wherein the tank cap is configured to release the gas phase from the reservoir tank (Smith col 4 lines 4-34) to a drain path when pressure inside the reservoir tank exceeds a pre-set upper limit pressure (Smith Fig. 1, col 4 lines 21-26, 60 over flow tube).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763